Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 7/14/22. Claims 2, 5 and 16 have been canceled and claims 1, 3, 4, 6 – 15 and 17 – 20 are pending.

Response to Arguments
Applicant's arguments filed 7/14/22, regarding the Mok reference have been fully considered but they are not persuasive. Applicant argues Mok fails to disclose or suggest the claimed “first information” and the claimed “first message.” However, Examiner respectfully disagrees. Mok is relied upon to teach “wherein the first information at least comprises a corresponding relationship between the QoS flow and at least one of: a resource address or a target address,” which is taught in col. 8, lines 35-42: The QoS information may be defined according to a service type or information on a packet in a higher layer, for example, in an application layer, such as at least one of a source address, a destination address. 
Applicant’s arguments with respect to amended claims 1, 10 and 12 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8 – 10, 12 – 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2021/0219168 A1) in view of Freda et al. (US 2021/0410129 A1), Mok et al. (US 11,178,569) and Li et al. (US 2021/0168647 A1).
Regarding claim 1, Liu teaches a method for processing data, comprising: mapping, by a first User Equipment (UE) (see Fig. 4: first terminal), data to a Quality of Service (QoS) flow at a Vehicle to Everything (V2X) layer according to a first configuration (paragraphs 135-136; paragraph 139: A data packet received by the first terminal device from an application layer is associated with the PPPP and/or the PPPR, and then, based on the correspondence obtained in step S401, the first terminal device may map, at a NAS layer, the data packet associated with the PPPP and/or the PPPR to the quality of service flow QoS flow associated with the QoS parameter. Also shown in Figs 6 and 7; paragraph 181. Note: The V2X layer is represented by the application layer); 
Liu fails to explicitly disclose and transmitting, by the first UE, a first information to an access layer, wherein the first information at least comprises an identification associated with the QoS flow; and wherein the corresponding relationship is indicative of that the QoS flow is acquired based on a V2X quality indicator (VQI).
However, Freda teaches transmitting, by the first UE, a first information to an access layer, wherein the first information at least comprises an identification associated with the QoS flow (paragraph 113: the NAS layer and/or upper layers may provide various information and/or parameters to the AS layer, such as a list of L2 source IDs identifying the WTRU(s) to be included in the unicast and/or multicast connection (e.g., a single WTRU in the unicast case); a unicast and/or multicast indication (i.e., an indication of whether the connection will be unicast or multicast); data packets (e.g., an upper layer service announcement) to be transmitted; QoS requirements for the unicast and/or multicast link (e.g., VQI, QoS profile)); wherein the corresponding relationship is indicative of that the QoS flow is acquired based on a V2X quality indicator (VQI) (paragraphs 113 – 114: In some such examples, the NAS layer and/or upper layers may provide various information and/or parameters to the AS layer, such as a list of L2 source IDs identifying the WTRU(s) to be included in the unicast and/or multicast connection (e.g., a single WTRU in the unicast case); a unicast and/or multicast indication (i.e., an indication of whether the connection will be unicast or multicast); data packets (e.g., an upper layer service announcement) to be transmitted; QoS requirements for the unicast and/or multicast link (e.g., VQI, QoS profile); also described in paragraph 300).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Freda, for the purpose of providing appropriate information for the transmission of data to its intended destination.
Liu fails to explicitly disclose wherein the first information at least comprises a corresponding relationship between the QoS flow and at least one of: a resource address or a target address.
However, Mok teaches wherein the first information at least comprises a corresponding relationship between the QoS flow and at least one of: a resource address or a target address (col. 8, lines 35-42: The QoS information may be defined according to a service type or information on a packet in a higher layer, for example, in an application layer, such as at least one of a source address, a destination address).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Mok, for the purpose of properly transmitting information to its intended location.
	Liu fails to explicitly disclose transmitting, by the first UE, a first message to an access network, wherein the first message includes a transmission mode configuration; and wherein the first message further comprises at least one of a target address and a QoS attribute
However, Li teaches transmitting, by the first UE, a first message to an access network, wherein the first message includes a transmission mode configuration (paragraph 86: Therefore, the terminal equipment may notify the network device of the transmission mode); and wherein the first message further comprises at least one of a target address and a QoS attribute (paragraph 88: For example, in a case where the terminal equipment notifies the network device of the transmission mode via the sidelink UE information RRC message, the RRC message includes a transmission mode to which V2X services, and/or QoS flows, and/or a DRB, and/or a logical channel, of the UE, correspond. Further described in paragraph 130-131: the received notification described in the implementation in FIG. 5, the transmission mode may be determined based on QoS characteristics and/or QoS grade indication of to-be-transmitted data, and/or a target terminal equipment to which the data are transmitted, and/or contents of information contained in the data, and/or a geographical location of the terminal equipment. [0131] The QoS characteristics include: priorities of the data, and/or latency of the data, and/or reliabilities of the data, and/or data rates of the data, and/or a communication range of the data; and the contents of information contained in the data include: a road condition, and/or environment, and/or information on an event, or include: a service request, and/or feedback, or group common information).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Li, for the purpose of allowing the network device to allocate appropriate resources for transmitting data.
Regarding claims 3 and 14, Liu teaches the method and first UE of claims 1 and 12, wherein the first configuration is obtained from a core network element (paragraph 99: The quality of service flow identifier and the QoS parameter of the quality of service flow may be obtained by the first terminal by using a radio resource control (Radio Resource Control, RRC) message sent by a radio access network device).  
Regarding claims 4 and 15, Liu teaches the method and first UE of claims 1 and 12, further comprising: transmitting, by the first UE, a first message to an access network, wherein the first message is used to indicate information associated with the first UE (see Fig. 6; paragraph 183-184: Step S602: The first terminal sends the quality of service flow to the radio access network device through a Uu interface).  
Liu fails to explicitly disclose wherein the transmission mode configuration includes a transmission profile, and wherein the transmission profile indicates a broadcast mode, a multicast mode, or a unicast mode.
However, Li teaches wherein the transmission mode configuration includes a transmission profile, and wherein the transmission profile indicates a broadcast mode, a multicast mode, or a unicast mode (paragraphs 114: suitable transmission modes of unicast, or groupcast, or broadcast may be used according to the characteristics of the data to be transmitted. Also described in paragraphs 113 and 115).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Li, for the purpose of allowing the network device to allocate appropriate resources for transmitting data and ensuring high radio resource utilization.
Regarding claims 6 and 17, Liu teaches the method and first UE of claims 1 and 12, wherein the first configuration is obtained through a Non-Access Stratum (NAS) signaling (paragraph 139: the first terminal device may map, at a NAS layer).  
Regarding claims 8 and 19, Liu teaches the method and first UE of claims 1 and 12, wherein an output parameter of the first configuration comprises at least one of: 22a QoS flow ID (see Fig. 6; paragraphs 184-186; Step S602: The first terminal sends the quality of service flow to the radio access network device through a Uu interface. [0185] Step S603: The radio access network device maps the quality of service flow to a second logical channel on the Uu interface, and sends the quality of service flow to the second terminal through the second logical channel. [0186] Step S604: If a quality of service flow identifier received by the second terminal from the first logical channel is the same as a quality of service flow identifier received from the second logical channel, send the quality of service flows to a same protocol layer for processing), a side link bearer ID (paragraph 111: sidelink-radio network temporary identifier), a logical channel ID (paragraph 104: an identifier of a logical channel group ( Logical Channel Group, LCG)), a QoS attribute (paragraph 133: correspondence between the quality of service flow identifier and the identifier of the logical channel on the PC5 interface. The first terminal determines, based on the correspondence, the logical channel used by the quality of service flow on the PC5 interface. Also described in paragraph 135: Step S401: The first terminal obtains a PPPP and/or a PPPR and a QoS parameter of a quality of service flow of the first terminal, where there is a correspondence between the PPPP and/or the PPPR and the QoS parameter), a transmission parameter configuration (paragraph 96: QoS parameters).  
Regarding claims 9 and 20, Liu teaches the method and first UE of claims 1 and 12, and 20 The method of claim 2, wherein the first configuration is used to indicate a mapping relationship from the data to the QoS flow, wherein the mapping relationship is determined at least based on at least one of QoS attribute (paragraph 133: correspondence between the quality of service flow identifier and the identifier of the logical channel on the PC5 interface. The first terminal determines, based on the correspondence, the logical channel used by the quality of service flow on the PC5 interface. Also described in paragraph 135: Step S401: The first terminal obtains a PPPP and/or a PPPR and a QoS parameter of a quality of service flow of the first terminal, where there is a correspondence between the PPPP and/or the PPPR and the QoS parameter. Also described in paragraph 96: QoS parameters).  
Regarding claim 10, Liu, Li and Mok teach the same limitations described above in the rejection of claim 1. Liu further teaches transmitting, by a second User Equipment (UE) (Fig. 6: first terminal), a first configuration to a first UE (second terminal; paragraphs183-185: Step S602: The first terminal sends the quality of service flow to the radio access network device through a Uu interface. [0185] Step S603: The radio access network device maps the quality of service flow to a second logical channel on the Uu interface, and sends the quality of service flow to the second terminal through the second logical channel).
Regarding claim 12, Liu teaches the same limitations described above in the rejection of claim 1. Liu further teaches a first User Equipment (UE) (see Figs. 4 and 21: first terminal), comprising: a processor (Fig. 21: 2102), and a transceiver (Fig. 21: 2103).
Regarding claim 13, Liu teaches the method and first UE of claim 12, wherein the first information at least comprises a corresponding relationship between the QoS flow and at least one of: a QoS attribute (paragraph 133: correspondence between the quality of service flow identifier and the identifier of the logical channel on the PC5 interface. The first terminal determines, based on the correspondence, the logical channel used by the quality of service flow on the PC5 interface. Also described in paragraph 135: Step S401: The first terminal obtains a PPPP and/or a PPPR and a QoS parameter of a quality of service flow of the first terminal, where there is a correspondence between the PPPP and/or the PPPR and the QoS parameter). (Note: also refer to the rejection of claims 1 and 12 where Mok teaches a target address). 

Claims 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Freda, Mok and Li as applied to claims 1, 10 and 12 above, and further in view of Ahmad et al. (US 2021/0084542 A1).
Regarding claim 7, Liu teaches method of claim 1, but fails to explicitly disclose wherein an input parameter of the first configuration comprises a Provider Service Identifier (PSID)/an Intelligent Transport System-Application Identification (ITS-AID).  
	However, Ahmad teaches wherein an input parameter of the first configuration comprises a Provider Service Identifier (PSID)/an Intelligent Transport System-Application Identification (ITS-AID) (paragraph 84: a provider service identifier (PSID), an intelligent transport systems-application identifier (ITS-AID)).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Ahmad, for the purpose of identifying a particular service.
Regarding claims 11 and 18, Liu teaches the method and first UE of claims 10 and 12, but fails to explicitly disclose wherein the transmission mode configuration includes a transmission profile, and wherein the transmission profile indicates a broadcast mode, a multicast mode, or a unicast mode.
However, Li teaches wherein the transmission mode configuration includes a transmission profile, and wherein the transmission profile indicates a broadcast mode, a multicast mode, or a unicast mode (paragraphs 114: suitable transmission modes of unicast, or groupcast, or broadcast may be used according to the characteristics of the data to be transmitted. Also described in paragraphs 113 and 115).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu’s method by incorporating the teachings of Li, for the purpose of allowing the network device to allocate appropriate resources for transmitting data and ensuring high radio resource utilization.
Li also fails to explicitly disclose wherein an input parameter of the first configuration comprises a Provider Service Identifier (PSID).
However, Ahmad teaches wherein an input parameter of the first configuration comprises a Provider Service Identifier (PSID) (paragraph 84: a provider service identifier (PSID)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Liu and Li’s method by incorporating the teachings of Ahmad, for the purpose of identifying a particular service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462